*211Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent. The complaint alleges that decedent was fishing from a dam located on the Schuylkill River. He fell into the river and drowned. The complaint alleges that Philadelphia Electric Company (PECO), the Borough of Norristown (Borough), Montgomery County (County), and the State of Pennsylvania (State) controlled, operated and supervised the dam and surrounding land area; that they had a duty to exercise such care that no one was injured; and that all knew of the dangerous condition which created a foreseeable risk of harm.
The Borough, County and State sought summary judgment, which was granted as to the Borough and the County. PECO appeals the granting of summary judgment as to the Borough.
A motion for summary judgment may be granted only if there is no issue as to any material fact and the moving party is entitled to judgment as a matter of law. Mariscotti v. Tinari, 335 Pa. Superior Ct. 599, 485 A.2d 56 (1984); Carollo v. Forty-Eight Insulation, Inc., 252 Pa. Superior Ct. 422, 381 A.2d 990 (1977). Pa. R.C.P. No. 1035(a).
The court must examine the record in the light most favorable to the nonmoving party and resolve all doubts against the moving party. Mariscotti. Summary disposition is permitted only in the clearest of cases. Huffman v. Aetna Life & Casualty Co., 337 Pa. Superior Ct. 274, 486 A.2d 1330 (1984); Richland Mall Corp. v. Kasco Construction Co., 337 Pa. Superior Ct. 204, 486 A.2d 978 (1984).
One of the issues involved in this case is whether the Borough is immune from liability either under the Schuylkill Scenic River Act, Act of November 26,1978, P.L. 1415, 32 P.S. §§820.31-820.38 or the Recreation TJse of Land and Water Act, Act of February 2, 1966, P.L. (1965) 1860, 68 P.S. §§477-1-477-8. To some ex*212tent this involves a factual determination. In this connection the plaintiffs have requested the defendant ■Borough to produce all documents relating to the dam but have not yet received any map or document that would indicate whether the access route is covered under the Schuylkill Scenic River Act.
While it is clear from the record that PECO owned the dam and the surrounding area, PECO did enter into an agreement granting the Borough permission to construct a road over its land in order to reach the river for firefighting purposes. In return the Borough promised to indemnify PECO for any claims arising out of the exercise of this permission. The record shows that a fence was constructed across this access road but that at the time of the accident it was rolled back, and there is some indication that the decedent may have used this road to gain access to the dam. Whether this road is deemed to be an easement or a license, the Borough did have a possessory interest, and by contract assumed liability for all claims arising out of the use of the road.
. An exception to governmental immunity is found in section 8542(b)(8) of the Political Subdivision Torts Claim Act, 42 Pa. C. S. §8542 (b)(3), which • states that a local agency may be liable for activities involving “care, custody or control of real estate in possession of the local agency.” On the date of the accident, the Borough was in possession of this road and the route of access to the river. In this connee- . tion, by affidavit, the plaintiffs aver that discovery is still pending to ascertain such material facts bearding on the issue of liability as inspections, warning • signs,. repairs, construction and maintenance of the fence. Furthermore, even if the Borough originally was under no obligation to make repairs, yet undertook to do so, and did so negligently, there may be liability under the Restatement (Second) of Torts *213§323 (1964). The Borough would fall under the exception to immunity found in 42 Pa. C. S. §8542(b) (3).
Buie 1035(e) provides, “Should it appear from the affidavits of a party opposing the motion that he cannot for reasons stated, present by affidavit facts essential to justify his opposition, the court may refuse the application for judgment. ...” Pa. B.C.P. No. 1035(e).
Thus, numerous issues of fact remain unresolved concerning the liability of the Borough and for that reason I would oppose summary judgment as to it.